Title: To James Madison from Charles Pinckney, 14 July 1805
From: Pinckney, Charles
To: Madison, James


          
            (Private)
            Dear Sir
            July 14: 1805 In Madrid
          
          I send you the contingencies of the six months from January to July which amount only to Two hundred & twenty five Dollars as all foreign Gazettes have been stopped for the last year & nearly all foreign Correspondence had ceased & no documents had arrived to me either from South America or the West Indies or any American Gazettes—the letters & dispatches to Mr Monroe & myself & to him solely on the special mission nearly all came under cover to Bankers & do not appear on the Post accounts.
          I find in examining the sums paid by my Mayor Domo for letters—& other documents & packages in the three months from January to April 1804 there was a mistake in the account for that Quarter, of One hundred & sixteen Dollars which was paid on another account & by mistake included in the Postage—the sum to be charged for that Quarter therefore is One hundred & seventy two Dollars which I will thank you to have corrected.
          There are considerable sums for Mule hire which I paid distinct from the above for which I have the Vouchers & charge them in the general account. In August last I drew for a sufficient sum to cover all the Debts of the Legation & contingencies up to the time the Bills I gave would become due as was then necessary & indispensable—of things which then took place You will be a better judge when You see me for I am not at liberty to put some of them on Paper even in cypher. Since this & for now nearly a Year I have not drawn for any thing for as I am hopeful to have money enough from the sale of my Effects to carry me home I would rather leave a Balance undrawn in my favour than place it in the power of any one to suppose I had drawn for a shilling I had not fully a right to draw for.
          Mr Bowdoin is arrived at Santander but writes me he is sick & cannot come on during summer but that Mr Erving will to relieve me—if he does not I expect Mr Young up from Cadiz whom I mean to leave charged with the Papers until some of them arrive for nothing on Earth but a sacrifice to public duty & keeping the intercourse open (until the President decides what is to be done) could have detained me here until this time, or until some one arrives to relieve me. With my affectionate Respects to the President I remain dear sir with regard & Esteem Yours Truly
          
            Charles Pinckney
          
        